IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 71 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
CHEYENE TAVAREZ,                          :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.